DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant filed claims 1-8 of US application 16/717,560 on 3/9/20. Applicant canceled claims 1-8 and filed claims 9-28 on the same day. Claims 9-28 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 11/19/21. Claims 9, 11-14, 16-23, and 25-28 were amended. Claims 9-28 are presently pending and presented for examination.

Response to Arguments
Claim objections: applicant’s amendments filed 11/19/21 have resolved examiner’s objections to the claims from the non-final rejection, so these objections are withdrawn.
Claim rejections – 35 USC 112: applicant’s amendments filed 11/19/21 have been fully considered.
Regarding claims 9, 16 and 23, examiner previously rejected these claims because they recited the limitation “gap size” in contexts that were indefinite and appeared to be referring to characteristics of a gap (a location) rather than a gap size (a distance). While applicant has addressed some instances of this issue, in all three claims, applicant still recites the phrase “a lane change into the gap size” (emphasis added). A “gap size” is a distance, not a location. A gap in an adjacent lane” rather than into a “gap size”.
Examiner therefore recommends the following amendment to claim 9:
9. A process for automatically configuring a lane change from a first lane with an ego vehicle, comprising: 
activating a driver assistance system in the ego vehicle during ego vehicle operation; 
detecting, via a sensor system, a gap size of a gap between two vehicles traveling one after the other in a second lane after the driver assistance system is activated; 
detecting, via a-the driver assistance system, relative positions and variations of the gap size relative to the ego vehicle; 
adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and 
facilitating, via the driver assistance system, a lane change into the gap 
This would resolve the 112(b) rejection of claim 9. Applicant could also make analogous amendments to claims 16 and 23 so that those may overcome their 112(b) rejections as well. However, until applicant makes these amendments or other similar amendments, claims 9, 16 and 23 and their dependents remain rejected under 35 USC 112(b).

Regarding claim 22, as per the discussion in the sections of the non-final rejection entitled “Claim Interpretation” and “Claim Rejections – 35 USC 112”, because the generic placeholder “analysis unit” has not been removed from the claim and no sufficient structural modifiers have been added to the claim, the limitation “analysis unit” continues to be interpreted under 35 USC 112(f). In accordance with 35 USC 112(f), because there is no structural indication in the specification as to whether the claimed generic “analysis unit” takes the form of hardware or software or another form entirely, the claim limitation is indefinite and therefore the indefiniteness rejection of claim 22 under 35 USC 112(b) is maintained.

Note: The 112(b) rejections from the non-final rejection that are unrelated to either of the above topics have been resolved by applicant’s amendments and are herein withdrawn.

Claims Rejections – 35 USC 103: Applicant's arguments filed 11/19/21 have been fully considered but they are moot because they refer to amended portions of the claim language. The previous grounds of rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection is made in view of Miyata (US 20180357904 A1), hereinafter referred to as Miyata.

Claim Objections
Claims 14, 21 and 28 are objected to because of the following informalities:
In claims 14, 21 and 28, “maximum distance” should be “maximum following distance
In claim 21, “The system of claim 10” should be “The system of claim 20”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 22 of this application includes a claim limitations that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitation in question is “an analysis unit configured to process” in claim 22.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification applicant discloses that, “For controlling the process and analyzing swarm data or other predictive route data, the ego vehicle 4 is equipped with an analysis unit 11 that is connected to the signal unit 10 and the sensor unit 9” (See at least [0022] in applicant’s specification). However, it is not explicitly clear from the specification whether the “analysis unit” is hardware, software executed by a controller, or another form entirely. Therefore, there is not sufficient structure recited in the specification to clarify the functional language used in claim 22 and the claim is rejected in the section of this Office Action entitled “Claim Rejections – 35 USC 112”.

(1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function or by removing the functional language); or 
(2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 9, 16 and 23, applicant recites the limitation “a lane change into the gap size” (emphasis added). This is indefinite because it is not clear how one can perform a lane change into a “size”, which is a length rather than a location. In paragraph [0012] in applicant’s specification, applicant discloses that the system is configured to “to execute a lane change and merge into a gap in an adjacent lane” rather than into a “gap size”. Therefore, examiner believes that applicant wishes to claim merging into a gap and suggests that applicant amend the claims to clarify this aspect of the invention.

9. A process for automatically configuring a lane change from a first lane with an ego vehicle, comprising: 
activating a driver assistance system in the ego vehicle during ego vehicle operation; 
detecting, via a sensor system, a gap size of a gap between two vehicles traveling one after the other in a second lane after the driver assistance system is activated; 
detecting, via a-the driver assistance system, relative positions and variations of the gap size relative to the ego vehicle; 
adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and 
facilitating, via the driver assistance system, a lane change into the gap 
This would resolve the 112(b) rejection of claim 9. Applicant could also make analogous amendments to claims 16 and 23 so that those may overcome their 112(b) rejections as well. However, until applicant makes these amendments or other similar amendments, claims 9, 16 and 23 and their dependents remain rejected under 35 USC 112(b).

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. As described in the section of this office action entitled “Claim Interpretation”, this rejection is given in light of the interpretation of claim 22 under 35 USC 112(f).
Regarding claim 22, the claim limitation “an analysis unit configured to process” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the specification applicant discloses that, “For controlling the process and analyzing swarm data or other predictive route data, the ego vehicle 4 is equipped with an analysis unit 11 that is connected to the signal unit 10 and the sensor unit 9” (See at least [0022] in applicant’s specification). However, it is not explicitly clear from the specification whether the “analysis unit” is hardware, software executed by a controller, or another form entirely. Therefore, there is not sufficient structure recited in the specification to clarify the functional language used. The claim is thus rendered indefinite and rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15-16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1), hereinafter referred to as Tanaka, Min and Miyata, respectively.
Regarding claim 9, Tanaka discloses A process for automatically configuring a lane change from a first lane with an ego vehicle (See at least Fig. 6 in Tanaka: Tanaka discloses a method for merging a vehicle from a ramp into a main road, which comprises a lane change [See at least Tanaka, 0043-0047]), comprising: 
detecting, via a sensor system (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]), a gap size between two vehicles traveling one after the other in a second lane (Tanaka discloses that a lane change method when the host vehicle is an a main lane can be implemented with a control similar to the case of merging from Fig. 6 [See at least Tanaka, 0048]. Also see at least Figs. 7-8 in Tanaka: Tanaka discloses that when it is confirmed by the host vehicle’s exterior recognition sensor system that the inter-other vehicle space F06 as the lane changeable space can be ensured by the preferential sensing, a path to enter the inter-other vehicle space F06 is determined and vehicle control for lane change is executed [See at least Tanaka, 0052]. Tanaka further discloses that, with respect to exterior recognition unit 03 of the host vehicle F01, Fig. 7 is a scenario in which no lane changeable space is sensed between the other vehicles F02 and F03 or between the other vehicles F03 and F04, and Fig. 8 is a scenario in which the inter-other vehicle space F06 is sensed by the host vehicle to be the lane changeable space [See at least Tanaka, 0050-0052]. It will therefore be appreciated that the exterior recognition unit is able to detect whether a gap size between vehicles in an adjacent lane is large enough to be a lane changeable space); and
detecting, via the driver assistance system, relative positions and variations of the gap size relative to the ego vehicle (Tanaka discloses that the method serves to allow the host vehicle to not only to accelerate to an appropriate speed but also to grasp the action of the vicinity vehicles and thus confirm whether there is a space that makes safe merging possible [See at least Tanaka, 0047]). 
However, Tanaka does not explicitly teach the method further comprising adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance.
However, Min does teach an automatic lane change method further comprising adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane (See at least Figs. 8A-B in Min: Min teaches that autonomous vehicle Oi may calculate time-to-collisions (TTCs) between itself and preceding vehicle Oj based on the distances and speeds of both vehicles prior to a lane change in order to obtain training data and learn based on the TTC values [See at least Min, 0065-0067]. Min further teaches that using the training data acquired through the above process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]); and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance (Min further teaches that based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]). Both Tanaka and Min teach autonomous lane change methods for vehicles. However, only Min explicitly teaches where the method may comprise a machine learning process which adjusts the following speed and distance to a preceding vehicle in the starting lane prior to the lane change.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also utilize a machine learning process to adjust the following speed and distance to a preceding vehicle prior to a lane change, as in Min. Doing so improves safety by allowing the vehicle to learn how to distance itself from preceding vehicles in order to avoid a collision (With regard to this reasoning, Min teaches that, based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]).
activating a driver assistance system in the ego vehicle during ego vehicle operation; and
	performing the detection processes of the driver assistance system after the driver assistance system is activated.
	However, Miyata does teach a vehicle lane change process further comprising activating a driver assistance system in the ego vehicle during ego vehicle operation (Miyata teaches that the driver can switch the request state of driving assist control (specifically, follow-up vehicle-to-vehicle distance control, lane keeping control, and lane change assist control) between an ON state and an OFF state by his/her operation on the input output device 48, which is an LCD display [See at least Miyata, 0050-0051]); and
	performing the detection processes of the driver assistance system after the driver assistance system is activated (Miyata teaches that the driver can switch the request state of driving assist control (specifically, follow-up vehicle-to-vehicle distance control, lane keeping control, and lane change assist control) between an ON state and an OFF state by his/her operation on the input output device 48, which is an LCD display [See at least Miyata, 0050-0051]. Miyata further teaches that both the distance control and the lane change assist control must be activated in order for any of the surrounding vehicle sensor values to actually be used to perform lane change assist control (LCS) [See at least Miyata, 0143]). Both Miyata and Tanaka teach lane change assist methods. However, only Miyata explicitly teaches where the lane change assist is activated during ego vehicle operation by the user of the ego vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective fling date of the claimed invention to also modify the lane change assist system of Tanaka to be 

Regarding claim 15, Tanaka in view of Min in further view of Miyata teaches The process of claim 9, wherein detecting the gap size and detecting the relative positions and movement is initiated by a signal from an analysis unit processing at least one of predictive route data and/or swarm data of traffic associated with the first and second lane (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]).

Regarding claim 16, Tanaka discloses A system for automatically configuring a lane change from a first lane with an ego vehicle (See at least Fig. 6 in Tanaka: Tanaka discloses a method for merging a vehicle from a ramp into a main road, which comprises a lane change [See at least Tanaka, 0043-0047]), comprising: 
a sensor system (Tanaka discloses that the host vehicle comprises an exterior recognition sensor system and a vehicle-to-vehicle communication system [See at least Tanaka, 0047]); 
a driver assistance system operatively coupled to the sensor system (Tanaka discloses that a driver assistance system utilizes the sensor data to perform safe merging operations [See at least Tanaka, 0047]), wherein the sensor system and driver assistance system are configured to 
detect a gap size between two vehicles traveling one after the other in a second lane (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]. Tanaka further discloses that a lane change method when the host vehicle is in a main lane can be implemented with a control similar to the case of merging from Fig. 6 [See at least Tanaka, 0048]. Also see at least Figs. 7-8 in Tanaka: Tanaka discloses that when it is confirmed by the host vehicle’s exterior recognition sensor system that the inter-other vehicle space F06 as the lane changeable space can be ensured by the preferential sensing, a path to enter the inter-other vehicle space F06 is determined and vehicle control for lane change is executed [See at least Tanaka, 0052]. Tanaka further discloses that, with respect to exterior recognition unit 03 of the host vehicle F01, Fig. 7 is a scenario in which no lane changeable space is sensed between the other vehicles F02 and F03 or between the other vehicles F03 and F04, and Fig. 8 is a scenario in which the inter-other vehicle space F06 is sensed by the host vehicle to be the lane changeable space [See at least Tanaka, 0050-0052]. It will therefore be appreciated that the exterior recognition unit is able to detect whether a gap size between vehicles in an adjacent lane is large enough to be a lane changeable space); and 
detect relative positions and variations of the gap size relative to the ego vehicle (Tanaka discloses that the method serves to allow the host vehicle to not only to accelerate to an appropriate speed but also to grasp the action of the vicinity vehicles and thus confirm whether there is a space that makes safe merging possible [See at least Tanaka, 0047]). 
However, Tanaka does not explicitly teach wherein the system is further configured to adjust at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and
facilitate a lane change into the gap size based on the adjusting utilizing transverse guidance.
However, Min does teach a vehicle lane change system wherein the system is further configured to adjust at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane (See at least Figs. 8A-B in Min: Min teaches that autonomous vehicle Oi may calculate time-to-collisions (TTCs) between itself and preceding vehicle Oj based on the distances and speeds of both vehicles prior to a lane change in order to obtain training data and learn based on the TTC values [See at least Min, 0065-0067]. Min further teaches that using the training data acquired through the above process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]); and
facilitate a lane change into the gap size based on the adjusting utilizing transverse guidance (Min further teaches that based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]). Both Tanaka and Min teach autonomous lane change methods for vehicles. However, only Min explicitly teaches where the method may comprise a machine learning process which adjusts the following speed and distance to a preceding vehicle in the starting lane prior to the lane change.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also utilize a machine learning process to adjust the following speed and distance to a preceding vehicle prior to a lane change, as in Min. Doing so improves safety by allowing the vehicle to learn how to distance itself from preceding vehicles in order to avoid a collision (With regard to this reasoning, Min teaches that, based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]).
However, Tanaka does not explicitly teach the system wherein the system is further configured to activate the driver assistance system in the ego vehicle during ego vehicle operation; and
	perform the detection processes of the driver assistance system after the driver assistance system is activated.
	However, Miyata does teach a vehicle lane change system further configured to activate the driver assistance system in the ego vehicle during ego vehicle operation (Miyata teaches that the driver can switch the request state of driving assist control (specifically, follow-up vehicle-to-vehicle distance control, lane keeping control, and lane change assist control) between an ON state and an OFF state by his/her operation on the input output device 48, which is an LCD display [See at least Miyata, 0050-0051]); and
	perform the detection processes of the driver assistance system after the driver assistance system is activated (Miyata teaches that the driver can switch the request state of driving assist control (specifically, follow-up vehicle-to-vehicle distance control, lane keeping control, and lane change assist control) between an ON state and an OFF state by his/her operation on the input output device 48, which is an LCD display [See at least Miyata, 0050-0051]. Miyata further teaches that both the distance control and the lane change assist control must be activated in order for any of the surrounding vehicle sensor values to actually be used to perform lane change assist control (LCS) [See at least Miyata, 0143]). Both Miyata and Tanaka teach lane change assist methods. However, only Miyata explicitly teaches where the lane change assist is activated during ego vehicle operation by the user of the ego vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective fling date of the claimed invention to also modify the lane change assist system of Tanaka to be activated or deactivated by a user input, as in Miyata. Doing so improves safety and convenience of the lane change assist system by giving the user greater control over this very significant autonomous function of the vehicle.

Regarding claim 22, Tanaka in view of Min in further view of Miyata teaches The system of claim 16, further comprising an analysis unit for processing at least one of predictive route data and/or swarm data of traffic associated with the first and second lane to initiate detection of the gap size and the relative positions and movement (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]).

Regarding claim 23, Tanaka discloses A process for automatically configuring a lane change from a first lane with an ego vehicle (See at least Fig. 6 in Tanaka: Tanaka discloses a method for merging a vehicle from a ramp into a main road, which comprises a lane change [See at least Tanaka, 0043-0047]), comprising: 
receiving data from an analysis unit comprising at least one of predictive route data and/or swarm data of traffic associated with the first and a second lane (See at least Fig. 6 in Tanaka: Tanaka discloses that In a case where V2X information has been acquired from another vehicle (YES in S101), the host vehicle is accelerated to fit the speed of the other vehicle traveling on the main lane La (S102) [See at least Tanaka, 0044])
detecting, via a sensor system in response to the received data (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]), a gap size between two vehicles traveling one after the other in the second lane (Tanaka discloses that a lane change method when the host vehicle is an a main lane can be implemented with a control similar to the case of merging from Fig. 6 [See at least Tanaka, 0048]. Also see at least Figs. 7-8 in Tanaka: Tanaka discloses that when it is confirmed by the host vehicle’s exterior recognition sensor system that the inter-other vehicle space F06 as the lane changeable space can be ensured by the preferential sensing, a path to enter the inter-other vehicle space F06 is determined and vehicle control for lane change is executed [See at least Tanaka, 0052]. Tanaka further discloses that, with respect to exterior recognition unit 03 of the host vehicle F01, Fig. 7 is a scenario in which no lane changeable space is sensed between the other vehicles F02 and F03 or between the other vehicles F03 and F04, and Fig. 8 is a scenario in which the inter-other vehicle space F06 is sensed by the host vehicle to be the lane changeable space [See at least Tanaka, 0050-0052]. It will therefore be appreciated that the exterior recognition unit is able to detect whether a gap size between vehicles in an adjacent lane is large enough to be a lane changeable space); and
detecting, via a driver assistance system, relative positions and variations of the gap size relative to the ego vehicle (Tanaka discloses that the method serves to allow the host vehicle to not only to accelerate to an appropriate speed but also to grasp the action of the vicinity vehicles and thus confirm whether there is a space that makes safe merging possible [See at least Tanaka, 0047]).
	However, Tanaka does not explicitly teach the method further comprising adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance.
adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane (See at least Figs. 8A-B in Min: Min teaches that autonomous vehicle Oi may calculate time-to-collisions (TTCs) between itself and preceding vehicle Oj based on the distances and speeds of both vehicles prior to a lane change in order to obtain training data and learn based on the TTC values [See at least Min, 0065-0067]. Min further teaches that using the training data acquired through the above process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]); and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance (Min further teaches that based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]). Both Tanaka and Min teach autonomous lane change methods for vehicles. However, only Min explicitly teaches where the method may comprise a machine learning process which adjusts the following speed and distance to a preceding vehicle in the starting lane prior to the lane change.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also utilize a (With regard to this reasoning, Min teaches that, based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]).
However, Tanaka does not explicitly teach the system wherein the system is further configured to activate the driver assistance system in the ego vehicle during ego vehicle operation; and
	perform the detection processes of the driver assistance system after the driver assistance system is activated.
	However, Miyata does teach a vehicle lane change system further configured to activate the driver assistance system in the ego vehicle during ego vehicle operation (Miyata teaches that the driver can switch the request state of driving assist control (specifically, follow-up vehicle-to-vehicle distance control, lane keeping control, and lane change assist control) between an ON state and an OFF state by his/her operation on the input output device 48, which is an LCD display [See at least Miyata, 0050-0051]); and
	perform the detection processes of the driver assistance system after the driver assistance system is activated (Miyata teaches that the driver can switch the request state of driving assist control (specifically, follow-up vehicle-to-vehicle distance control, lane keeping control, and lane change assist control) between an ON state and an OFF state by his/her operation on the input output device 48, which is an LCD display [See at least Miyata, 0050-0051]. Miyata further teaches that both the distance control and the lane change assist control must be activated in order for any of the surrounding vehicle sensor values to actually be used to perform lane change assist control (LCS) [See at least Miyata, 0143]). Both Miyata and Tanaka teach lane change assist methods. However, only Miyata explicitly teaches where the lane change assist is activated during ego vehicle operation by the user of the ego vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective fling date of the claimed invention to also modify the lane change assist system of Tanaka to be activated or deactivated by a user input, as in Miyata. Doing so improves safety and convenience of the lane change assist system by giving the user greater control over this very significant autonomous function of the vehicle.

Claims 10, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) in further view of Kim et al. (US 20190315360 A1), hereinafter referred to as Kim.
Regarding claim 10, Tanaka in view of Min in further view of Miyata teaches The process of claim 9.
However, Tanaka does not explicitly teach the method further comprising signaling, via the driver assistance system, an optional lane change, when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance.
further comprising signaling, via the driver assistance system, an optional lane change (See at least Fig. 3C in Kim: Kim teaches that controller 110 may notify a driver of a potential lane change by deceleration through the query message 325, “It is expected to perform a lane change after deceleration. Do you approve it?”, for requesting an approval for lane change control and, when “Yes” on the third information screen 331 is selected by the driver, the controller 110 may perform lane change control based on deceleration [See at least Kim, 0082]. Since the lane change will occur once the “Yes” option is selected by the user, it will be appreciated that the lane change is optional), when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance (See at least Fig. 4 in Kim: Kim teaches that when it is verified that the lane change is possible in operation S170, in S180 the apparatus 100 may determine a target speed and in S190 the apparatus 100 may notify the driver that a lane change is performed by speed adjustment [See at least Kim, 0097]. It will thus be appreciate that the notifications, such as that disclosed in [Kim, 0082] and Fig. 3C, occur after it has been verified that lane change is possible. It will be appreciated that, for the purposes of combining Kim and Tanaka, the definition of a lane change being possible from at least [Tanaka, 0050-0052] may be used). Both Tanaka and Kim teach methods for autonomously performing lane change operations. However, only Kim explicitly teaches where a driver may be prompted prior to execution of a lane change in order to verify whether or not they would like the lane change to occur.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also prompt 

Regarding claim 17, Tanaka in view of Min in further view of Miyata teaches The system of claim 16.
However, Tanaka does not explicitly teach the system wherein the driver assistance system is configured to signal an optional lane change, when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance.
However, Kim does teach a lane changing system for a vehicle wherein the drive assistance system is configured to signal an optional lane change (See at least Fig. 3C in Kim: Kim teaches that controller 110 may notify a driver of a potential lane change by deceleration through the query message 325, “It is expected to perform a lane change after deceleration. Do you approve it?”, for requesting an approval for lane change control and, when “Yes” on the third information screen 331 is selected by the driver, the controller 110 may perform lane change control based on deceleration [See at least Kim, 0082]. Since the lane change will occur once the “Yes” option is selected by the user, it will be appreciated that the lane change is optional), when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance (See at least Fig. 4 in Kim: Kim teaches that when it is verified that the lane change is possible in operation S170, in S180 the apparatus 100 may determine a target speed and in S190 the apparatus 100 may notify the driver that a lane change is performed by speed adjustment [See at least Kim, 0097]. It will thus be appreciate that the notifications, such as that disclosed in [Kim, 0082] and Fig. 3C, occur after it has been verified that lane change is possible. It will be appreciated that, for the purposes of combining Kim and Tanaka, the definition of a lane change being possible from at least [Tanaka, 0050-0052] may be used). Both Tanaka and Kim teach methods for autonomously performing lane change operations. However, only Kim explicitly teaches where a driver may be prompted prior to execution of a lane change in order to verify whether or not they would like the lane change to occur.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also prompt the driver to verify whether or not they would actually like to perform the lane change operation, as in Kim. Doing so improves convenience for the driver by only giving permission to the vehicle to execute a lane change in a scenario in which the driver actually wishes to do so.

Regarding claim 24, Tanaka in view of Min in further view of Miyata teaches The process of claim 23.
However, Tanaka does not explicitly teach the process further comprising signaling, via the driver assistance system, an optional lane change, when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance.
However, Kim does teach a lane changing method for a vehicle further comprising signaling, via the driver assistance system, an optional lane change (See at least Fig. 3C in Kim: Kim teaches that controller 110 may notify a driver of a potential lane change by deceleration through the query message 325, “It is expected to perform a lane change after deceleration. Do you approve it?”, for requesting an approval for lane change control and, when “Yes” on the third information screen 331 is selected by the driver, the controller 110 may perform lane change control based on deceleration [See at least Kim, 0082]. Since the lane change will occur once the “Yes” option is selected by the user, it will be appreciated that the lane change is optional), when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance (See at least Fig. 4 in Kim: Kim teaches that when it is verified that the lane change is possible in operation S170, in S180 the apparatus 100 may determine a target speed and in S190 the apparatus 100 may notify the driver that a lane change is performed by speed adjustment [See at least Kim, 0097]. It will thus be appreciate that the notifications, such as that disclosed in [Kim, 0082] and Fig. 3C, occur after it has been verified that lane change is possible. It will be appreciated that, for the purposes of combining Kim and Tanaka, the definition of a lane change being possible from at least [Tanaka, 0050-0052] may be used). Both Tanaka and Kim teach methods for autonomously performing lane change operations. However, only Kim explicitly teaches where a driver may be prompted prior to execution of a lane change in order to verify whether or not they would like the lane change to occur.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also prompt the driver to verify whether or not they would actually like to perform the lane change .

Claims 11-12, 18-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) in further view of Pan (US 20180029595 A1), hereinafter referred to as Pan.
Regarding claim 11, Tanaka in view Min in further view of Miyata teaches The process of claim 9.
However, Tanaka does not explicitly teach the process wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle.
However, Pan does teach a method for following a preceding vehicle wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]. Pan further teaches that the vehicle may be configured to operate, based on its torque calculations, in adherence with the minimum inter-vehicle distance [See at least Pan, 0078-0079]). Both Pan and Tanaka in view of Min teach methods for controlling vehicles following a preceding vehicle. However, only Pan explicitly teaches where a minimum inter-vehicle distance may be established based on the speed of the host vehicle and adhered to by the host vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following system of Pan in view of Min to also calculate and adhere to a minimum inter-vehicle distance based on the speed of the host vehicle, as in Pan. Doing so improves safety by helping the host vehicle avoid a collision with the preceding vehicle (With regard to this reasoning, Pan teaches that the minimum inter-vehicle distance calculation unit 82 calculates a minimum inter-vehicle distance as taught in order to avoid a collision with the preceding vehicle [See at least Pan, 0076]).

Regarding claim 12, Tanaka in view of Min in further view of Miyata in further view of Pan teaches The process of claim 11, wherein the minimum following distance relative to the another vehicle is a function of speed (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]).

Regarding claim 18, Tanaka in view of Min in further view of Miyata teaches The system of claim 16.
However, Tanaka does not explicitly teach the system wherein the driver assistance system is configured to adjust the following distance by adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle.
However, Pan does teach a system for following a preceding vehicle wherein the driver assistance system is configured to adjust the following distance by adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]. Pan further teaches that the vehicle may be configured to operate, based on its torque calculations, in adherence with the minimum inter-vehicle distance [See at least Pan, 0078-0079]). Both Pan and Tanaka in view of Min teach methods for controlling vehicles following a preceding vehicle. However, only Pan explicitly teaches where a minimum inter-vehicle distance may be established based on the speed of the host vehicle and adhered to by the host vehicle.
(With regard to this reasoning, Pan teaches that the minimum inter-vehicle distance calculation unit 82 calculates a minimum inter-vehicle distance as taught in order to avoid a collision with the preceding vehicle [See at least Pan, 0076]).

Regarding claim 19, Tanaka in view of Min in further view of Miyata in further view of Pan teaches The system of claim 18, wherein the minimum following distance relative to the another vehicle is a function of speed (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]).

Regarding claim 25, Tanaka in view of Min in further view of Miyata teaches The process of claim 23.
wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle.
However, Pan does teach a method for following a preceding vehicle wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]. Pan further teaches that the vehicle may be configured to operate, based on its torque calculations, in adherence with the minimum inter-vehicle distance [See at least Pan, 0078-0079]). Both Pan and Tanaka in view of Min teach methods for controlling vehicles following a preceding vehicle. However, only Pan explicitly teaches where a minimum inter-vehicle distance may be established based on the speed of the host vehicle and adhered to by the host vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following system of Pan in view of Min to also calculate and adhere to a minimum inter-vehicle distance based on the speed of the host vehicle, as in Pan. Doing so improves safety by helping the host vehicle avoid a collision (With regard to this reasoning, Pan teaches that the minimum inter-vehicle distance calculation unit 82 calculates a minimum inter-vehicle distance as taught in order to avoid a collision with the preceding vehicle [See at least Pan, 0076]).

Regarding claim 26, Tanaka in view of Min in further view of Miyata in further view of Pan teaches The process of claim 25, wherein the minimum following distance relative to the another vehicle is a function of speed (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]).

Claims 13-14, 20-21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) in further view of Sudou et al. (US 20150232094 A1), hereinafter referred to as Sudou.
Regarding claim 13, Tanaka in view Min in further view of Miyata teaches The process of claim 9.
wherein the adjusting the following distance comprises adjusting the distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle.
However, Sudou does teach a process for controlling a host vehicle to follow a preceding vehicle wherein the adjusting the following distance comprises adjusting the distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]. Also see at least Fig. 3 in Sudou: Sudou further teaches that upon the inter-vehicle distance reaching this maximum value Dmax, the vehicle will modify its speed in order to decrease the inter-vehicle distance to a target inter-vehicle distance [See at least Sudou, 0068]). Both Sudou and Tanaka in view of Min in further view of Miyata teach methods for controlling a host vehicle to follow a preceding vehicle. However, only Sudou explicitly teaches where the host vehicle may determine a maximum inter-vehicle distance based on its own speed and control its position relative to the preceding vehicle in order to adhere to that maximum.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following method of Tanaka in view of Min in further view of Miyata to also calculate and adhere to a maximum inter-vehicle distance to a preceding vehicle based on the host vehicle’s own speed, as in Sudou. Doing so advantageously prevents the preceding vehicle from moving out of tracking range (With regard to this reasoning, Sudou teaches that the maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 14, Tanaka in view of Min in further view of Miyata in further view of Sudou teaches The process of claim 13, wherein the maximum distance relative to the another vehicle is a function of speed (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 20, Tanaka in view of Min in further view of Miyata teaches The system of claim 16.
However, Tanaka does not explicitly teach the system wherein the driver assistance system is configured to adjust the following distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle.
However, Sudou does teach a system for controlling a host vehicle to follow a preceding vehicle wherein the driver assistance system is configured to adjust the following distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]. Also see at least Fig. 3 in Sudou: Sudou further teaches that upon the inter-vehicle distance reaching this maximum value Dmax, the vehicle will modify its speed in order to decrease the inter-vehicle distance to a target inter-vehicle distance [See at least Sudou, 0068]). Both Sudou and Tanaka in view of Min in further view of Miyata teach methods for controlling a host vehicle to follow a preceding vehicle. However, only Sudou explicitly teaches where the host vehicle may determine a maximum inter-vehicle distance based on its own speed and control its position relative to the preceding vehicle in order to adhere to that maximum.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following method of Tanaka in view of Min in further view of Miyata to also calculate and adhere to a maximum inter-vehicle distance to a preceding vehicle based on the host vehicle’s own speed, as in Sudou. Doing so advantageously prevents the preceding vehicle from moving out of tracking range (With regard to this reasoning, Sudou teaches that the maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 21, Tanaka in view of Min in further view of Miyata in further view of Sudou teaches The system of claim 10, wherein the minimum distance relative to the another vehicle is a function of speed (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 27, Tanaka in view of Min in further view of Miyata teaches The process of claim 23.
However, Tanaka does not explicitly teach the process wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle.
However, Sudou does teach a process for controlling a host vehicle to follow a preceding vehicle wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]. Also see at least Fig. 3 in Sudou: Sudou further teaches that upon the inter-vehicle distance reaching this maximum value Dmax, the vehicle will modify its speed in order to decrease the inter-vehicle distance to a target inter-vehicle distance [See at least Sudou, 0068]). Both Sudou and Tanaka in view of Min in further view of Miyata teach methods for controlling a host vehicle to follow a preceding vehicle. However, only Sudou explicitly teaches where the host vehicle may determine a 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following method of Tanaka in view of Min in further view of Miyata to also calculate and adhere to a maximum inter-vehicle distance to a preceding vehicle based on the host vehicle’s own speed, as in Sudou. Doing so advantageously prevents the preceding vehicle from moving out of tracking range (With regard to this reasoning, Sudou teaches that the maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 28, Tanaka in view of Min in further view of Miyata in further view of Sudou teaches The process of claim 27, wherein the maximum distance relative to the another vehicle comprises a function of speed (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668